Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakama et al (WO 2016/158695 A1). Miyakama is read from its English language equivalent US 2018/0001599 A1, and all citations are made thereto.
With regards to claim 1, Miyakama discloses an intermediate film for laminated glass having a one-layer structure or a two or more-layer structure comprising a resin layer containing a resin component and a plasticizer (Miyakama: para. [0001]-[0003]). It is noted that all though the claim recites a blending amount of plasticizer of 60 parts by weight or less per 100 parts by weight of the resin component, and first and second configurations, none of these limitations are positively recited due to the claimed phrase “….combination of the resin component and the plasticizer in the resin layer being such that when a composition having…”. This claimed phrase essentially recites a combination of a resin layer and a plasticizer, such that when blended in the amounts required, produce either the first or second claimed configuration. The physical presence of the recited blend is not required by the claim. The claim only requires a resin component and plasticizer which are capable of meeting either the first and second configuration when formed into a hypothetical mixture having 60 parts by weight or less 
With regards to claim 2, since Miyakama discloses the a polymer component formed from a monomer according to the present specification, a plasticizer according to the present specification, and a weight average molecular weight overlapping the range of the present specification, a person of ordinary skill would have expected the interlayer of Miyakama to have included the first configuration when blended such that there exists 60 parts by weight or less of plasticizer per 100 parts by weight of the resin component (see above discussion). See MPEP 2112.
With regards to claim 3, since Miyakama discloses the a polymer component formed from a monomer according to the present specification, a plasticizer according to the present specification, and 
With regards to claim 4, since Miyakama discloses the a polymer component formed from a monomer according to the present specification, a plasticizer according to the present specification, and a weight average molecular weight overlapping the range of the present specification a person of ordinary skill would have expected the interlayer of Miyakama to have included the first configuration and the second configuration when blended such that there exists 60 parts by weight or less of plasticizer per 100 parts by weight of the resin component (see above discussion). See MPEP 2112.
With regards to claim 5, since Miyakama discloses the a polymer component formed from a monomer according to the present specification also having a weight average molecular weight overlapping the required range of the present specification, a person of ordinary skill would have expected the polymer component of Miyakama to have possessed the claimed glass transition temperature of 40⁰C or more (see above discussion). See MPEP 2112.
	With regards to claim 6, the resin component of the resin layer is benzyl acrylate, which is not a polyvinyl acetal resin (Miyakama: para. [0206]).
	With regards to claim 7, the resin component of the resin layer is benzyl acrylate, which is a monomer having a vinyl group (Miyakama: para. [0206]).
With regards to claim 8, the resin component of the resin layer is benzyl acrylate, which forms a (meth)acryloyl polymer (Miyakama: para. [0206]).
With regards to claim 9, the resin component of the resin layer is benzyl acrylate, more specifically a poly(benzyl(meth)acrylate), which has a vinyl group including a (meth)acrylic ester having a cyclic structure (Miyakama: para. [0084]).

With regards to claim 11, the plasticizer incudes triethylene glycol di-2-ethylhexanoate or triethylene glycol di-2-ethylbutyrate (Miayakama: para. [0118]).
With regards to claim 12, Miyakama discloses the interlayer film as comprising a first layer 1 and a second layer 2 arranged on a first side surface of the first layer 1 (Miyakama: para. [0069]; Fig. 1).
With regards to claim 13, Miyakama discloses the interlayer film as having a thickness T, wherein the first layer has a thickness of 0.25T or less (Miyakama: para. [0180]).
With regards to claim 14, Miyakama further discloses a third layer 3 arranged on a second side surface opposite to the first surface side of the first layer 1 (Miyakama: para. [0069]; Fig. 1).
With regards to claim 15, each of the first, second, and third layers contain thermoplastic resin and plasticizer according to Miyakama (i.e., the first layer is considered the resin layer, since it contains the thermoplastic layer and resin according to Miyakama, which are benzyl acrylate and either of  incudes triethylene glycol di-2-ethylhexanoate or triethylene glycol di-2-ethylbutyrate) (Miyakama: para. [0086] and [0114]).
With regards to claim 16, Miyakama discloses its interlayer film (i.e., the interlayer film according to claim 1) as arranged between first and second lamination glass members (Miyakama: para. [0031]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783